DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2019 has been entered.

Response to Arguments
Applicant’s arguments, filed 12/27/2020, with respect to the rejection of claim 1 has been fully considered and are persuasive.  Therefore, the rejection under 35 U.S.C. 102 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Michel et al.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gundlack (US Pat # 5,024,325) in view of Michel et al. (US Pub # 2004/0011376).
In regards to claim 1, Gundlack teaches a rigid base (30) and at least a first (28a) and a second make-up element (28b) constrained to the base by constraining means (see Figure 3 as the elements are attached to the base), the first make-up element comprising a first sponge (28A) soaked with a first make-up fluid, the second make-up element (28b) comprising a second sponge (Col 3, Lines 37-38) soaked with a second make-up fluid different from the first make-up fluid (Col 4, Lines 1-4), the first and the second make-up element being mutually arranged side by side on said base (see Figure 3), the first and second make-up element during the use, being fixed to the base with a dispensing surface facing outward (see Figure 1) so that a user can withdraw a part of the make-up fluid by pressing a dispensing surface of the make-up elements while the make-up elements are on the rigid base; wherein the first sponge and the second sponge each have at least one common contact side (30) at least when one of them is subjected to a pressure in an area adjacent to the common contact sides.
	Gundlack does not teach a cover, where the dispensing surface faces the cover; so that, upon removal of the cover, the dispensing surface can be pressed to a surface.
	However, Michel et al. teaches cosmetic applicators to contain a removable cover on its outer surface (Paragraphs 0014, 0017 and 0023). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Gundlack to include the cover wrap of Michel et al. in order to better protect the contents before use (Michel et al. Paragraph 0014).
Regarding claims 3 and 5, Gundlack teaches at least one sponge, and at least said contact side, has a coating intended for obstructing the migration of the fluid astride said contact side (Col 3, Lines 54-60 which teaches a layer of polymeric film).
Regarding claim 4, Gundlack teaches each of the sponges has said coating at said contact side (see Figure 3).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gundlack in view of Michel et al., as applied to claim 1, in view of Kawai (US Pub # 2006/0107967).
In regards to claim 6, as applied to claim 1 above, Gundlack teaches at least one of said constraining means; but does not teach it is removable, thus allowing to remove and replace at least one of the make-up elements for impregnating again the sponge with the relative make-up fluid. However, Kawai teaches removability of absorptive elements (Paragraph 0037) of a cosmetic element. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the absorptive elements of Gundlack to be removable, as taught by Kawai, in order to allow the user to provide a more sanitary device between uses.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gundlack in view of Michel et al., as applied to claim 1, in view of Siemund et al. (US Pat # 4,077,083).
In regards to claims 7-8, as applied to claim 1 above, Gundlack teaches the sponges to be connected to a bottom surface where the height of an edge of said bottom is lower than the height of the sponge attached to it (see Figure 3); but does not teach the bottom has an inside of which the relative sponge is at least partially housed.
However, Siemund et al. teaches that it is well known to have a sponge type element (12) retained within an inside of a bottom surface (24) of a holding element (10). Therefore, it would have .

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gundlack in view of Michel et al., as applied to claim 1 above.
In regards to claim 9, as applied to claim 1 above, Gundlack teaches the sponge; but does not expressly teach it is a synthetic type and has a density ranging from 60 to 90 kg/m2. However, as Applicant has not provided any disclosure why such structure is critical, or even preferable to the functioning of the device, then it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sponge of Gundlack to be a synthetic sponge with a density ranging from 60 to 90 kg/m2 as a matter of obvious, non-critical design choice.
In regards to claim 10, as applied to claim 1 above, Gundlack teaches the fluid to be applied; but does not teach the fluid has a dynamic viscosity ranging from 1000 to 10.000 cPs. However, as Applicant has not provided any disclosure why such structure is critical, or even preferable to the functioning of the device, then it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fluid of Gundlack to be a fluid that has a dynamic viscosity ranging from 1000 to 10.000 cPs as a matter of obvious, non-critical design choice.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gundlack in view of Michel et al., and Siemund et al. 
In regards to claim 11, Gundlack teaches a rigid base (30) and at least a first (28a) and a second make-up element (28b) constrained to the base by constraining means (see Figure 3 as the elements are attached to the base), the first make-up element comprising a first sponge (28A) soaked with a first 
	Gundlack does not teach a cover, where the dispensing surface faces the cover; so that, upon removal of the cover, the dispensing surface can be pressed to a surface, and that the constraining means is adhesive; where the bottom has an inside of which the relative sponge is at least partially housed.
	However, Michel et al. teaches cosmetic applicators to contain a removable cover on its outer surface (Paragraphs 0014, 0017 and 0023) and the applicator is constrained on a base (4) via adhesive (Paragraph 0016). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Gundlack to include the cover wrap of Michel et al. in order to better protect the contents before use (Michel et al. Paragraph 0014). Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the engagement of the applicator sponges with its base of Gundlack to be adhesive, as taught by Michel et al. as such is a common means for affixing elements.
Further, Siemund et al. teaches that it is well known to have a sponge type element (12) retained within an inside of a bottom surface (24) of a holding element (10). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sponge 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489.  The examiner can normally be reached on M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/               Examiner, Art Unit 3772       

/Cris L. Rodriguez/               Supervisory Patent Examiner, Art Unit 3772